Citation Nr: 1820724	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  09-48 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) for posttraumatic stress disorder (PTSD) in excess of 30 percent from October 15, 1982 to July 21, 1998, and in excess of 50 percent from July 21, 1998 to December 8, 1999.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1968 to March 1972.  

This appeal derived from a downstream element of a claim for service connection for PTSD (claimed as "post stress neurosis") that was initially received in October 1982.  This appeal comes to the Board of Veterans' Appeals (Board) from June 1999 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The June 1999 rating decision, in pertinent part, granted service connection for PTSD and assigned a 50 percent initial disability rating effective July 21, 1998 (the date a claim to reopen service connection for PTSD was received by VA).  In October 1999, the Veteran filed a notice of disagreement with the effective date of the grant of service connection for PTSD and the initial 50 percent rating.  

In a January 2000 rating decision, the RO granted a 100 percent rating for PTSD, effective from December 8, 1999.  The Veteran continued to express disagreement with the effective date assigned, claiming an earlier effective date was warranted for both the grant of service connection and the grant of the 100 percent rating.  

In November 2005, the Board remanded the issues of an effective date prior to July 21, 1998 for the grant of service connection for PTSD and an effective date prior to December 8, 1999 for the award of a 100 percent rating for PTSD for further development; specifically, the Board found that the issue of clear and unmistakable error (CUE) in an April 1983 rating action that denied service connection for PTSD was inextricably intertwined with the earlier effective date issues, and directed the RO to adjudicate the CUE issue prior to returning the case to the Board.  In the July 2008 rating decision, the RO found CUE in the April 1983 rating decision, and granted an earlier effective date of October 15, 1982 for the grant of service connection for PTSD, assigning an initial 30 percent rating from October 15, 1982 - the date the original claim for service connection was received by VA.  

In June 2009, the Veteran filed a notice of disagreement with regard to the initial ratings assigned from October 15, 1982.  A statement of the case was issued in November 2009 to which the Veteran filed a timely substantive appeal perfecting the issue to the Board.  

As previously noted by the Board in March 2013, the effective date of October 15, 1982 (date of receipt of initial claim) is the earliest effective date possible and the 100 percent rating assigned from December 8, 1999 is the maximum rating possible; therefore, the issues of an earlier effective date for the award of service connection and the rating for PTSD from December 8, 1999 are no longer before the Board.  What remains for consideration is whether disability ratings in excess of 30 and 50 percent are warranted for any part of the initial rating period from October 15, 1982 to December 8, 1999.  

In March 2013, the Board remanded the issues on appeal for additional development.  In this case, the Board is granting a 100 percent disability rating for PTSD under 38 C.F.R. § 4.132, Diagnostic Code 9411 (in effect prior to November 7, 1996) for the initial rating period from October 15, 1982 to December 8, 1999.  The assignment of a 100 percent rating represents a maximum benefit based on the disability rating schedule.  Further, as discussed below, the Board finds that the issue of a TDIU is rendered moot by the grant of the 100 percent disability rating for PTSD.  As such, the Board finds that any discussion with regard to compliance with the Board's March 2013 remand instructions is rendered moot.  38 U.S.C. § 7104 (2012) (no question of law or fact remaining for the Board to decide).  

In October 2000 and April 2011, the Veteran and his spouse testified at hearings before a Decision Review Officer (DRO) at the local RO.  Transcripts of the hearings are of record.  The Veteran also provided testimony at three separate Board hearings in this appeal before each of the three undersigned Veterans Law Judges.  The first hearing was a Board videoconference hearing at the local RO in September 2005, the second was an in-person hearing held in February 2012 at the local RO, and the third hearing was held in October 2012 at VA's Central Office in Washington, D.C.  Transcripts of the hearings are of record.  As each Veterans Law Judge who conducted a hearing in a matter must participate in the determination on the matter, this case will be reviewed and signed by a panel consisting of the three Veterans Law Judges who presided over the September 2005, February 2012, and October 2012 hearings.  See 38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017); Arneson v. Shinseki, 24 Vet. App. 379 (2011) (38 C.F.R. § 20.707 requires that an appellant be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision).  


FINDINGS OF FACT

1.  For the entire rating period on appeal from October 15, 1982 to December 8, 1999, the PTSD impairment and symptomatology more nearly approximated severe social impairment such that attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.

2.  As a 100 percent schedular disability rating is assigned for PTSD throughout the entire initial rating period from October 15, 1982 and there are no other service-connected disabilities, there remain no questions of law or fact to be decided regarding a TDIU.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 100 percent for PTSD have been met for the entire initial rating period on appeal from October 15, 1982 to December 8, 1999.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic Code 9411 (prior to November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The claim for a TDIU has been rendered moot by the grant of scheduler 100 percent disability rating for PTSD for the entire period from October 15, 1982 to December 8, 1999.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 4.16 (2017); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  The Board is granting a 100 percent schedular disability rating for PTSD for the entire initial rating period on appeal from October 15, 1982 to December 8, 1999, which is a complete grant of all benefits sought on appeal with respect to this issue.

With respect to the issue of a TDIU, in this case, as discussed below, the grant of a 100 percent schedular disability rating for PTSD that covers the entire appeal period moots the TDIU issue on appeal.  In such cases where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, review of VA's duty to notify and assist is not necessary on the appealed issue of entitlement to TDIU because the claim cannot be substantiated as there is no longer any legal basis for the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  

Initial Rating for PTSD from October 15, 1982 to December 8, 1999

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial rating assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the initial rating period from October 15, 1982 to December 8, 1999.

The Veteran is in receipt of initial disability ratings for the PTSD of 30 percent from October 15, 1982 to July 21, 1998 and 50 percent from July 21, 1998 to December 8, 1999.  The Veteran is in receipt of a 100 percent (maximum) schedular disability rating for PTSD from December 8, 1999.  

During the pendency of the appeal, effective November 7, 1996, VA's Schedule, 38 C.F.R. Part 4, was amended with regard to rating mental disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).  Where a law or regulation changes during the pendency of a claim for increased rating, the Board first determines whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 07-03.  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C. § 5110(g) can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change.  38 U.S.C. § 5110 (2012); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).    

Prior to November 7, 1996, PTSD was evaluated under Diagnostic Code 9411, found at 38 C.F.R. § 4.132 (1982).  Under the General Rating Formula for Psychoneurotic Disorders in place at that time, a 30 percent rating was assigned when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and the psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  A 50 percent rating was assigned when the ability to establish or maintain effective or favorable relationship with people was considerably impaired, and, by reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment.  A 70 percent rating was assigned when the ability to establish and maintain effective or favorable relationships with people was severely impaired, and the psychoneurotic symptoms were of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  A 100 percent rating was assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; when there were totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; or when the veteran was demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132 (1982).   

In Hood v. Brown, 4 Vet. App. 301 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons or bases" for its decision.

VA General Counsel interpreted that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  "Definite" represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VAOPGCPREC 9-93.  The term "considerable," as used in 38 C.F.R.	 § 4.132 to describe the criterion for a 50 percent rating, was defined to describe a "rather large" degree of strength or intensity.  Id. at 5.  VA, including the Board, is bound by this interpretation of the term.  38 U.S.C. § 7104(c).  Under the previously applicable regulation, the finding of only one of three criteria listed for a 100 percent rating in Diagnostic Code 9411 - virtual isolation in the community, totally incapacitating psychoneurotic symptomatology bordering on gross repudiation of reality, or demonstrable inability to obtain or retain employment -  may be sufficient to support the assignment of that rating.  Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994).

Under the schedular criteria in effect from November 7, 1996, disability ratings for PTSD are assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the current general formula for rating mental disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R.	 § 4.130 (2017).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.  

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the psychiatric symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for the psychiatric disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2017).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. April 19, 2017), the Court held that, given that the Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5) abandoned the Global Assessment of Functioning (GAF) scale and that VA has formally adopted the DSM-5, GAF scores are inapplicable to assign a psychiatric rating in cases where the DSM-5 applies when the appeal was certified after August 4, 2014.  As this appeal was certified to the Board before August 4, 2014, the DSM-5 does not apply.  Nevertheless, because of the Court's emphatic pronouncement in Golden that the GAF scores are methodologically flawed and are particularly unreliable as applied to PTSD, in this decision, the Board will place no reliance on GAF scores for rating this Veteran's PTSD.

Throughout the course of the appeal, the Veteran has contended generally that the PTSD has been manifested by more severe symptoms than those contemplated by the 30 and 50 percent initial disability ratings assigned.  See generally September 2009 and September 2010 written statements.  At an April 2011 DRO hearing, the Veteran contended that the 100 percent disability rating should be granted back to the original service connection claim (1982) based on ongoing PTSD symptoms, including nightmares, blackouts, suicidal ideation, depression, and nervousness.  

The Veteran contends that he is entitled to an initial PTSD rating of at least 70 percent prior to December 8, 1999 (when the assigned 100 percent schedular rating went into effect).  See October 2012 Board hearing transcript.  The Veteran reported ongoing angry outbursts, irritability, and suicidal ideation since service separation.  See id. at 8-12.

Because the claim was filed before the regulatory PTSD rating criteria change was made, the Board has considered the rating criteria in effect before the change and finds it more favorable to the Veteran.  Applying the rating criteria in effect prior to November 7, 1996 in this case results in a higher 100 percent initial rating for the entire period on appeal from October 15, 1982 to December 8, 1999 for PTSD on the basis of the criterion of attitudes of all contacts except the most intimate being so adversely affected as to result in virtual isolation in the community.  See Kuzma, 341 F.3d 1327 (holding that, if the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change).

After a review of all the evidence, the Board finds that, for the initial rating period from October 15, 1982 to December 8, 1999, the PTSD has been manifested by symptoms and impairment causing the attitudes of all contacts except the most intimate to be so adversely affected as to result in virtual isolation in the community, which more nearly approximates the criteria for a 100 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.132 (1982).  The evidence demonstrates that the PTSD symptoms, including impaired impulse control and violence, contributed to the Veteran's isolation from community.

VA treatment records dated from 1982 to 1983 reflect that the Veteran received psychiatric treatment and was prescribed valium for the PTSD.  A November 1982 VA treatment record notes that the Veteran had gotten into arguments with his spouse and hit her three times.  A November 1982 mental hygiene clinic annual mental status examination report notes that orientation, memory, consciousness, judgment, affect, and associations were abnormal as well as the presence of hallucinations, delusions, homicidal ideation, and suicidal ideation.  The Veteran reported that he would "fly off the handle" and has arguments primarily with his spouse.  

A March 1983 treatment record notes that the Veteran has chronic (severe) PTSD with major impairment in work, family relations, and mood.  The PTSD symptomatology was assessed to result in attitudes of all contacts being so adversely affected as to result in virtual isolation in the community.  Incapacitating psychoneurotic symptoms associated with almost daily activities including mental confusion, panic, and explosive anger upon minimal provocation resulting in a profound retreat from mature behavior were also noted.  It was opined that the Veteran was unable to obtain or retain employment.  An April 1983 VA treatment record notes that the Veteran had anxiety attacks and reported an incident at a store when he thought people were following him (i.e., delusional thinking).  

The March 1983 VA examination report notes excessive inappropriate suspiciousness on the part of the Veteran, including feeling that he is being followed while shopping, which the VA examiner noted to be delusional thinking.  The Veteran reported aggressively confronting individuals he felt watching him.  Insight and judgment were noted as impaired.

In a December 1998 VA examination report, the VA examiner noted that he previously evaluated the Veteran for treatment purposes in 1983 and that the Veteran continues to have signs and symptoms of PTSD previously described - the reasonable inference of which is that the PTSD symptoms have been ongoing throughout the relevant appeal period.  The VA examiner noted that the Veteran has distant relationships with most people and inability to form close personal relationships as well as frequent outburst of irrational anger.  A GAF score of 50 was assigned based on severe social restrictions.   

August 1999 VA treatment records note that the Veteran was hypervigilant and uncomfortable in crowds, having to scan the environment for signs of threat and danger.  The Veteran was unable to get emotionally close to others, had a hard time expressing his feelings even to people he is close to (immediate family), and was not close to anyone outside of immediate family.  The Veteran reported feeling estranged and detached from others and from society in general, and was generally socially avoidant and isolative to his home environment.  The Veteran reported being prone to irrational outbursts of explosive anger, and that if someone pushed him too far, he was likely to become violent.  The Veteran stated that he was frightened by his aggressive urges, including exploding over minor everyday changes.  

While there are no treatment records for PTSD between 1983 and 1998, there are multiple lay statements from the Veteran's spouse and mother-in-law (both whom are since deceased) providing firsthand accounts of the symptoms and impairment caused by the Veteran's PTSD as well as lay statements from the Veteran regarding the same.  In the October 1982 service connection claim, the Veteran reported symptoms of sleeplessness, sudden rages, and nightmares.  In an October 1984 written statement, the Veteran's spouse detailed the Veteran's frequent flare-ups of irritability, outburst of anger, and uncontrolled temper.  She describes that the Veteran was like a "time bomb" that could be triggered by any little action.  In a June 1998 written statement, the Veteran reported avoiding friends and family, but especially crowds.
 
Evidence of the effects of impaired impulse control on the Veteran's relationships with others includes an October 1999 letter from his mother-in-law of witnessing episodes of rage, threats, and ongoing abuse aimed at her daughter (the Veteran's spouse) over the years, including numerous phone calls to come get her daughter "or else."  She reported that the Veteran did not allow visitors, family, or friends in the home.  

In a November 1999 written statement, the Veteran's spouse provided a lengthy list of specific examples of physical and verbal violence perpetrated against her and her daughter by the Veteran over the previous 26 years.  The spouse described episodes of violence that could happen at any time and provided extensive examples of the same over the years, including having a gun held to her head, objects thrown at herself and her daughter, being choked, and being pushed into walls.  The Veteran's spouse reported that the Veteran would have anxiety attacks walking in the grocery store with delusions that he was being followed.

At the December 2000 DRO hearing, the Veteran and spouse detailed that the Veteran is very isolated (will not answer the door, lives like a hermit, and has no friends), is abusive, and has ongoing irritability, rage, and outburst.  The only time the Veteran leaves the house is to attend individual and group therapy.  The Veteran's spouse reported ongoing abuse and assault. 

Based on the above, the Board finds that, for the initial rating period from October 15, 1982 to December 8, 1999, the evidence is at least in equipoise as to whether the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community due to the PTSD symptoms.  As noted above, under the old PTSD rating criteria (prior to November 7, 1996), the finding of only one of the criteria listed for a 100 percent rating in Diagnostic Code 9411, in this case "attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community," may be sufficient to support the assignment of the 100 percent rating.  Johnson, 7 Vet. App. at 97.  

Further, as noted above, in March 1983, a VA doctor opined that the Veteran's PTSD symptomatology resulted in attitudes of all contacts being so adversely affected as to result in virtual isolation in the community.  The December 1998 VA examiner indicated that this symptomatology had continued throughout the appeal period.  The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 100 percent (maximum) schedular rating for PTSD have been met for the entire initial rating period remaining on appeal from October 15, 1982 to December 8, 1999.  38 C.F.R. 
§§ 4.3, 4.7, 4.132.

Finally, the assignment of a 100 percent rating for the PTSD for the initial rating period from October 15, 1982 to December 8, 1999 represents the maximum benefit available for this disability based on the disability ratings schedule.  See 38 U.S.C.	 § 1155.  As such, an extraschedular rating for PTSD under 38 C.F.R. § 3.321(b) (2017) cannot result in a greater benefit; therefore, any consideration of this theory of entitlement with respect to the PTSD is moot.  38 U.S.C. § 7104.



TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The Veteran contends that he is prevented from obtaining and maintaining substantially gainful employment due to the service-connected PTSD.  See generally October 2012 Board hearing transcript.

VA's duty to maximize benefits requires it to assess all of a claimant's service-connected disabilities to determine whether any combination of the disabilities establishes eligibility for special monthly compensation (SMC) under 38 U.S.C.	 § 1114(s) (2012).  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  In Bradley, 22 Vet. App. 280, the Court held that 38 U.S.C. § 1114(s) permits a TDIU rating based on a single disability to satisfy the statutory requirement of a "total" rating.  When a veteran is awarded TDIU based on a single disability and receives schedular disability ratings for other conditions, SMC based on the statutory housebound criteria may be awarded so long as the same disability is not counted twice, i.e., as a basis for TDIU and as a separate disability rated 60 percent or more disabling.  See 75 Fed. Reg. 11,229, 11,230, Summary of Precedent Opinions of the VA General Counsel (March 10, 2010) (withdrawing VAOPGCPREC 6-1999 in light of Bradley, 22 Vet. App. at 280).  

A veteran with a 100 percent schedular disability rating for a single service-connected disability could also obtain a TDIU on a single separate disability (though not on multiple service-connected disabilities), in order to meet the SMC requirements (100 percent rating plus 60 percent rating).  A TDIU could meet the SMC requirements by either: a) increasing a single disability rating of less than 60 percent to at least 60 percent (in a case where a separate 100 percent rating is already established), or b) increasing a single disability that is less than 100 percent to a "total" (100 percent) rating, in a case where there is already established a combination of other ratings that meet the separate 60 percent rating requirement for SMC.  See Buie at 249-50.

The Veteran, pursuant to a January 2000 rating decision and this Board decision, is in receipt of a 100 percent schedular rating for PTSD, the underlying service-connected disability for the TDIU claim, effective from October 15, 1982 (the date the service connection claim was received by VA).  In this case, there are no other service-connected disabilities apart from the PTSD; therefore, a separate TDIU, in addition to the schedular 100 percent rating based on PTSD, and SMC on that basis, are legal impossibilities.  38 C.F.R. § 4.14 (2017).  As such, the Board finds that the assignment of a total schedular rating for PTSD renders the TDIU claim moot.  Sabonis, 6 Vet. App. 426.


ORDER

A 100 percent initial disability rating for PTSD, for the entire rating period from October 15, 1982 to December 8, 1999, is granted.  

The appeal for TDIU, having been rendered moot, is dismissed.



			
	    J. PARKER                                           GEORGE R. SENYK
              Veterans Law Judge		Veterans Law Judge
        Board of Veterans' Appeals                      	Board of Veterans' Appeals



______________________________________
JACQUELINE E. MONROE
Veterans Law Judge 
Board of Veterans' Appeals

Department of Veterans Affairs


